This is a claim filed by Dr. J. Whitfield Smith, for medical servicers rendered by claimant at the Illinois Soldiers’ Orphan Home, at Hormal, Illinois, at request of the institution’s managing officer, during a period commencing March 22nd, 1919, and ending June 24th, 1921, amounting to $1,065.00. This claim has been approved by the Director of the Department of Public Welfare. At time the bill for such services was presented to the department for payment, the appropriation out of which it was to have been paid, had lapsed, and a claim is presented to this Court for same. The Attorney General consents to an award for said amount. The Court accordingly awards the claimant the sum of $1,065.00.